Pfleshinger v Metropolitan Transp. Auth. (2016 NY Slip Op 01743)





Pfleshinger v Metropolitan Transp. Auth.


2016 NY Slip Op 01743


Decided on March 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2016

Tom, J.P., Andrias, Saxe, Kapnick, JJ.


464 307887/10

[*1]Kathleen Pfleshinger, Plaintiff-Respondent, —
vMetropolitan Transportation Authority, et al., Defendants-Appellants.


Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for appellants.
O'Dwyer & Bernstien, LLP, New York (Mary Gladys T. Oranga of counsel), for respondent.

Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about April 8, 2015, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants established entitlement to judgment as a matter of law, in this action where plaintiff alleges that she was injured when, while standing and riding on defendants' bus, the bus stopped suddenly causing her to fall and strike her head. Defendants submitted evidence showing that the bus was traveling between five and seven miles per hour, that it was not operated in a negligent manner, and that no other passengers who were standing fell when the bus stopped.
In opposition, plaintiff failed to raise a triable issue of fact. Other than alleging that the bus "stopped short," plaintiff failed to provide "objective evidence of the force of the stop sufficient to establish an inference that the stop was extraordinary and violent, of a different class than the jerks and jolts commonly experienced in city bus travel and, therefore, attributable to the negligence of defendant" (Urquhart v New York City Tr. Auth., 85 NY2d 828, 830 [1995]; see Tallant v Grey Line N.Y. Tours, Inc., 67 AD3d 497 [1st Dept 2009]; Gioulis v MTA Bus Co., 94 AD3d 811 [2d Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2016
CLERK